        Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                 Case No. 1:14-cr-00048-DCN-1
        Plaintiff,
                                                 MEMORANDUM DECISION AND
  v.                                             ORDER

  AUSTIN SERB,

        Defendant.


                                   I. INTRODUCTION

       Pending before the Court is Defendant Austin Serb’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 451. The Government has filed an

opposition to Serb’s motion. Dkt. 456. Serb filed a reply, and the matter is ripe for the

Court’s consideration. Dkt. 457.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

the Motion.

                                   II. BACKGROUND

       On January 5, 2016, after pleading guilty to conspiracy to distribute oxycodone and

heroin, the Court sentenced Austin Serb to 120 months of incarceration with three years of



MEMORANDUM DECISION AND ORDER - 1
          Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 2 of 9




supervised release to follow. Dkt. 369. Currently, Serb is incarcerated at Federal Medical

Facility in Fort Worth, Texas (“FMC Fort Worth”) and has served approximately 62

months of his 120-month sentence. Dkt. 451.

        On December 1, 2020, Serb filed a Motion for Compassionate Release with the

Court. Id. He cited the COVID-19 pandemic and his diagnosis with Crohn’s disease as the

reasons justifying release. The Government has opposed Serb’s Motion. Dkt. 456.

                                     III. LEGAL STANDARD

        Serb seeks compassionate release under the First Step Act’s (“FSA”) newly

amended 18 U.S.C. § 3582(c)(1)(A), which allows a court to modify a sentence under

certain circumstances.1 In order to grant compassionate release, a district court must, as a

threshold matter, determine whether a defendant has exhausted his or her administrative

remedies. Id. Next, a district court may grant compassionate release only if “extraordinary

and compelling reasons warrant such a reduction,” and the reduction is “consistent with

applicable policy statements” issued by the U.S. Sentencing Commission.2 Id. If the latter

criteria are met, the district court must then consider the sentencing factors set forth in 18



1
 “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, 2019 WL 2359231, at *1
(N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to permit modification of a term of imprisonment
upon motion of the Director of the BOP or upon motion of the defendant after the defendant has exhausted
his/her administrative rights. FSA, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
2
  Congress did not define what constitutes “extraordinary and compelling” reasons; instead, it deferred
consideration of the matter to the Sentencing Commission. Rodriguez, 424 F. Supp. 3d at 681 (citing 18
U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list
of specific examples.”).


MEMORANDUM DECISION AND ORDER - 2
        Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 3 of 9




U.S.C. § 3553(a) to the extent they are applicable. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019).

                                   IV. DISCUSSION

       Serb has asked the Court to “to exercise its power under 18 U.S.C. § 3582(c)(1)(A)

to convert the remainder of his prison sentence to a term of house arrest.” Dkt. 451, at 2.

However, 18 U.S.C. § 3582(c)(1)(A) does not give the Court authority to transfer a prisoner

to home confinement. United States v. Williams, 458 F. Supp. 3d 939, 944 (W.D. Tenn.

2020) (“The Court does not have authority under 18 U.S.C. § 3582(c)(1)(A) to place a

prisoner in home confinement. See Miller v. United States, 452 F.Supp.3d 1062, 1064-65

(E.D. Mich. Apr. 9, 2020) (collecting cases)). It has been recognized that home

confinement can be imposed as a condition of supervised release, so “when the defendant

expressly exerts the existence of ‘extraordinary and compelling reasons’ for relief . . .

phrasing the requested relief as home confinement rather than as a reduced sentence cannot

reasonably be construed as negating a request for compassionate release.” United States v.

Soun, No. 07-0298-WS, 2020 WL 6281627, at *2 (S.D. Alabama Oct. 6, 2020). As such,

the Court will consider Serb’s motion as requesting a reduced sentence where home

confinement could be a condition of release and not merely requesting home confinement.

       A. Exhaustion of Administrative Remedies

       The FSA allows a motion for modification to be made by either the Director of the

Bureau of Prisons (“BOP”), or by a defendant “after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the


MEMORANDUM DECISION AND ORDER - 3
        Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 4 of 9




defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition,

“[e]xhaustion occurs when the BOP denies a defendant’s [motion for compassionate

release].” United States v. Mondaca, No. 89-cr-0655 DMS, 2020 WL 1029024, at *2 (S.D.

Cal. March 3, 2020).

       As the Government pointed out, Serb did not provide any evidence that he exhausted

his administrative remedies. Dkt. 456. Serb claims to have sought compassionate release

on August 3, 2020, but has offered no proof of this claim. Dkt. 451, at 16. The

Government’s counsel contacted the BOP and was advised that the BOP “has no record of

any previous motions for release by this defendant.” Dkt. 456, at 4. Serb’s reply offered no

evidence to support his claim that he sought compassionate release from BOP. Dkt. 457.

As such, Serb has failed to establish that he has exhausted his administrative remedies

under 18 U.S.C. § 3582(c)(1)(A). This failure, in itself, dooms Serb’s motion.

       B. Extraordinary and Compelling Reasons

       Even if Serb had exhausted his administrative remedies, however, he would not be

entitled to relief because he has not put forth any “extraordinary and compelling reasons”

warranting a permanent reduction in his sentence, and that “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Serb bears the burden of establishing that compelling and extraordinary

reasons exist to justify compassionate release. United States v. Holden, 452 F. Supp. 3d

964, 969 (D. Or. 2020).

       Before passage of the FSA, the Sentencing Commission limited “extraordinary and

compelling reasons” to four scenarios: (A) medical conditions of the defendant; (B) age of


MEMORANDUM DECISION AND ORDER - 4
        Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 5 of 9




the defendant; (C) certain family circumstances; and (D) as determined by the Director of

the BOP, other extraordinary and compelling reasons that exist either separately or in

combination with the previously described categories. U.S.S.G. § 1B1.13 Application Note

1.

       However, the Sentencing Commission “never harmonized its policy statements with

the FSA.” Rodriguez, 424 F. Supp. 3d at 680 (quoting United States v. Brown, 411 F. Supp.

3d 446, 449 (S.D. Iowa 2019)). “Rather, the outdated policy statements still assume

compassionate release ‘may be granted only upon motion by the Director of the Bureau of

Prisons.’” Brown, 411 F. Supp. 3d at 449 (quoting U.S.S.G. § 1B1.13 Application Note 1).

Because this is no longer the law with the FSA, which allows defendants to seek relief

directly from the court, this “leaves district courts in a conundrum.” Id. (explaining that

Congress now allows district courts to grant petitions “consistent with the applicable policy

statements” from the Sentencing Commission, although the Sentencing Commission “has

not made the policy statements for the old regime applicable to the new one”).

       A growing number of district courts have concluded that, in the absence of

applicable policy statements, courts “can determine whether any extraordinary and

compelling reasons other than those delineated in [U.S.S.G. § 1B1.13] warrant

compassionate release.” Rodriguez, 411 F. Supp. 3d at 682 (collecting cases). However,

other courts have concluded “a judge may not stray beyond the specific instances listed in

[U.S.S.G. § 1B1.13].” Mondaca, 2020 WL 1029024, at *3 (citations omitted); see also

United States v. Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (stating U.S.S.G. §

1B1.13’s descriptions of extraordinary and compelling reasons “remain current, even if


MEMORANDUM DECISION AND ORDER - 5
           Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 6 of 9




references to the identity of the moving party are not”).

       The Court need not decide the issue, however, because Serb suggests one of the

specific scenarios set out in the Sentencing Commission’s policy statement applies in this

case. Brown, 411 F. Supp. 3d at 451 (district courts “still must act in harmony with any

sentencing policy guidelines that remain applicable and the § 3553(a) factors”). Here, Serb

seeks compassionate release under the “medical condition” scenario in subdivision (A) of

U.S.S.G. 1B1.13, Application Note 1.3 Serb argues that his Crohn’s disease and the

medications he has been prescribed to manage his Crohn’s disease, in conjunction with the

COVID-19 pandemic, constitute extraordinary and compelling reasons warranting his

release.

       Crohn’s disease is not recognized by the CDC as a condition that increases the risk



3
  The “medical condition of the defendant” may constitute an extraordinary and compelling reason for
release where:

       (A)     Medical Condition of the Defendant.—

       (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

       (ii)    The defendant is—

       (I)     suffering from a serious physical or medical condition,

       (II)    suffering from a serious functional or cognitive impairment, or

       (III)   experiencing deteriorating physical or mental health because of the aging process,

       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1(A).


MEMORANDUM DECISION AND ORDER - 6
           Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 7 of 9




of severe illness from the virus that causes COVID-19 or as a condition that might increase

the risk of severe illness.4 In Serb’s Reply to Response, he attached a note about his history

of Ulcerative Colitis that is treated with medicine which can cause him to be

immunocompromised. Dkt. 457. An immunocompromised state from use of other immune

weakening medicines is only recognized as a condition that might increase risk for severe

illness.5 Serb argues that two of his medications are immunosuppressants, and the Court

has no reason to disagree with him. Dkt. 451, at 6. However, immune weakening medicines

only potentially increase the risk, and his argument that this will lead to a severe case is far

less persuasive in light of the fact that Serb has already had a mild case of COVID-19 and

recovered successfully.

          Additionally, there is evidence to suggest that Serb would not be at less risk to

contract the virus if he were released. Multiple courts have denied compassionate release

to prisoners, even those with high-risk medical conditions, because many of them would

likely be less exposed to the pandemic by remaining at the prison. See United States v.

Singui, 2020 WL 2523114, at *4 (C.D. Cal. May 12, 2020) (denying compassionate release

to inmate with diabetes, high blood pressure, and high cholesterol; observing that “there is

little evidence that [the defendant] is presently at greater risk of contracting the virus at

MDC than in the general population: MDC has no current reported infections, inmates at



4
 People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION, (last visited
Jan. 21, 2021) https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html.
5
    Id.


MEMORANDUM DECISION AND ORDER - 7
           Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 8 of 9




MDC are housed in separate units, and the staff at MDC has undertaken a variety of

interventions [] to prevent the virus from reaching and spreading within the prison”).

          Currently, FMC Fort Worth—where Serb is incarcerated—has only 4 confirmed

active case of COVID-19. 6 Importantly, 181 vaccinations have been administered among

the 1,300 inmates living there.7 Conversely, King County, where Serb would reside if

released has had 82,946 confirmed cases of COVID-19, as well as 1,415 confirmed deaths.8

Considering the high level of cases in King County and the protections that BOP is taking

for FMC Fort Worth, the Court cannot find that Serb would be at less risk if released into

the community.

          Finally, the Government asserts that there are compelling reasons not to release

Serb. The Government argues that the 18 U.S.C. § 3553(a) factors weigh against Serb’s

release.9 In particular, the Government asserts that Serb would still pose a danger to public



6
     Coronavirus, FEDERAL BUREAU                OF    PRISONS      (last   updated    March     5,    2021),
https://www.bop.gov/coronavirus/.
7
    Id.
8
    COVID-19 Data Dashboard, Washington State Department of Health (last updated March 5, 2021),
https://www.doh.wa.gov/Emergencies/COVID19/DataDashboard.
9
  Factors To Be Considered in Imposing a Sentence.—The court shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The court,
in determining the particular sentence to be imposed, shall consider—[. . .]

          (2) the need for the sentence imposed—

          (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
          punishment for the offense;

          (B) to afford adequate deterrence to criminal conduct;

          (C) to protect the public from further crimes of the defendant; and



MEMORANDUM DECISION AND ORDER - 8
        Case 1:14-cr-00048-DCN Document 459 Filed 04/15/21 Page 9 of 9




safety if released. Dkt. 456. Serb was responsible for distributing 50,000 30 mg oxycodone

pills into the community, evidencing his prioritization of his addiction over the wellbeing

of his health, his family, and the safety of the community. Id. Although Serb has

participated in programs and courses to better himself while incarcerated, reducing his

sentence does not adequately reflect the seriousness of his actions and the need for his

rehabilitation. The Court agrees that this alone would be a compelling reason for denying

Serb’s motion.

       In sum, the Court finds that Serb has not met his burden to show that he exhausted

his administrative remedies or that “extraordinary and compelling reasons” exist

warranting his release. Additionally, Serb failed to show that such a reduction in his

sentence is consistent with the goals of the 18 U.S.C. § 3553(a) sentencing factors.

Accordingly, the Court must DENY Serb’s motion.

                                             V. ORDER

The Court HEREBY ORDERS:

       1. Serb’s Motion for Compassionate Release (Dkt. 451) is DENIED.


                                                        DATED: April 15, 2021


                                                        _________________________
                                                        David C. Nye
                                                        Chief U.S. District Court Judge


       (D) to provide the defendant with needed educational or vocational training, medical care, or other
       correctional treatment in the most effective manner;

18 U.S.C. § 3553(a)


MEMORANDUM DECISION AND ORDER - 9
